DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 47-56 in the reply filed on 11-28-22 is acknowledged.
Claim Objections
Claim 49 is objected to because of the following informalities:  Claim 49 is redundant of claim 47.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 47,49-51,53,55,56 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Shinozaki-D737873.
Shinozaki discloses and shows in Figs 1-15 the invention of a dresser disk (Title) with abrasive disk pellets (Fig 1 description) 47. (New) A reinforcement ring for polishing or grinding (dressing), the reinforcement ring comprising: an upper surface; a floor-facing lower surface; a peripheral surface comprising a peripheral edge; a central hole comprising an internal edge; (all shown in the Figures) and abrasive tools/pellets, wherein the abrasive tools are disks (for instance Fig 15), wherein the disks are secured to the lower surface of the reinforcement ring (Fig 9/12 shows the disks attached via screws), and wherein the disks are disposed along one of the peripheral edge or the internal edge of the reinforcement ring such that a diameter of each disk extends to cover greater than about 70% of a distance from the peripheral edge to the internal edge of the reinforcement ring (shown in Fig 15, the disks have a diameter that covers over than 70% from outer to inner edge of ring).  
49. (New) The reinforcement ring according to claim 47, wherein the disks are secured to the lower surface of the reinforcement ring.  (Figs 9/12)
50. (New) The reinforcement ring according to claim 47, wherein the disks are equidistantly disposed from each other along the peripheral edge.  (Fig 15)
51. (New) The reinforcement ring according to claim 47, wherein the disks are equidistantly disposed from each other along the internal edge.  (Fig 15)
53. (New) A reinforcement ring for polishing or grinding (dressing), the reinforcement ring comprising: an upper surface; a floor-facing lower surface; a peripheral surface comprising a peripheral edge; a central hole comprising an internal edge;(shown in Figs1-15) and abrasive tools (pellets), wherein the abrasive tools are disks (Fig 15), wherein the disks are secured to the lower surface of the reinforcement ring vi screws (Fig 9/12), and wherein the disks are disposed equidistantly from each other around the lower surface of the reinforcement ring such that a diameter of each disk exceeds a distance between perimeters of adjacent disks.(Fig 15)  
55. (New) The reinforcement ring according to claim 53, wherein the disks are equidistantly disposed from each other along the peripheral edge.  (Fig 15)
56. (New) The reinforcement ring according to claim 53, wherein the disks are equidistantly disposed from each other along the internal edge.(Fig 15)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 48,52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinozaki, alone.
	Regarding claims 48,52, Shinozaki does not specifically disclose the disk coverage to be more than 90% or the diameter of disks to be at least ½  inch.
	However, the exact diameter of disk and extent of coverage across the ring are slight variations from the Figures of Shinozaki and would not produce an unexpected outcome and would have therefore constituted an obvious mechanical expedient at the time of applicants’ invention dependent on the surface size being abraded/dressed and size of ring.
Claim(s) 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinozaki in view of Bouvier-3517466.
	Shinozaki does disclose the exact material of the ring.  However, to claim the reinforcement ring comprises a flexible material is very broad since flexibility is subjective depending on what it is being compared to.  The material of the ring of Shinozaki is probably a metal or plastic and is therefore ‘flexible’ compared to concrete or stone.  Although Shinozaki  does not recite the material, Bouvier discloses a ring 6 (Fig 1) with a hole in the middle having abrasive disks 1 attached thereto, wherein the ring 6 is flexible (col 2, line 47).  Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to provide the ring of Shinozaki with a flexible material, as taught by Bouvier, in order to be able to flex and follow the contour of non-planar work-surfaces in order to provide more efficient and uniform grinding/dressing.
PRIOR ART

The prior art relied upon in the rejection is cited because the references show similar devices with abrasive disks attached to bottom of rings/carriers.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488. The examiner can normally be reached Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EM
December 3, 2022
/EILEEN P MORGAN/Primary Examiner, Art Unit 3723